IN THE SUPREME COURT OF THE STATE OF NEVADA


                UNITED HEALTHCARE INSURANCE              No. 84558
                COMPANY, A CONNECTICUT
                CORPORATION; UNITED
                HEALTHCARE SERVICES, INC., D/B/A
                UNITEDHEALTHCARE, A                    FLEÎ
                MINNESOTA CORPORATION; UMR,
                INC., D/B/A UNITED MEDICAL              SEP 2 9 2022
                RESOURCES, A DELAWARE                   (ewAvarr
                                                     CLEM< 0i4     ."-","1: • 'atiRT
                CORPORATION; SIERRA HEALTH
                                                          °LPL a CLERK
                AND LIFE INSURANCE COMPANY,
                INC., A NEVADA CORPORATION; AND
                HEALTH PLAN OF NEVADA, INC., A
                NEVADA CORPORATION,
                                    Appellants,
                                vs.
                FREMONT EMERGENCY SERVICES
                (MANDAVIA), LTD., A NEVADA
                PROFESSIONAL CORPORATION;
                TEAM PHYSICIANS OF NEVADA-
                MANDAVIA, P.C., A NEVADA
                PROFESSIONAL CORPORATION; AND
                CRUM, STEFANKO AND JONES, LTD.,
                D/B/A RUBY CREST EMERGENCY
                MEDICINE, A NEVADA
                PROFESSIONAL CORPORATION,
                                    Res • ondents.




SUPREME COURT
     OF
   NEVADA


                                                                   - 3o 5-6-ni
                                       ORDER DISMISSING APPEAL

                             This is an appeal from a judgment on a jury verdict. Eighth
                 Judicial District Court, Clark County; Nancy L. Allf, Judge.
                             When initial review of the notice of appeal revealed a
                 jurisdictional defect, this court ordered appellants to show cause why this
                 appeal should not be dismissed for lack of jurisdiction. In particular, it
                 appeared that the notice of appeal was prematurely filed in the district
                 court after the filing of timely tolling motions but before those motions were
                 formally resolved in a written order entered by the district court. See NRAP
                 4(a)(6). In response, appellants explain that the district court has entered
                 an order resolving the motion for relief under NRCP 59(e), but has yet to
                 resolve the motions seeking relief under NRCP 50(b) and NRCP 59(a).
                 Appellants have also filed an amended notice of appeal challenging the
                 denial of the motion seeking NRCP 59(e) relief, and orders awarding
                 attorney fees and costs.
                             Appellants do not dispute that the notice of appeal was
                 prematurely filed after the timely filing of tolling motions and before those
                 motions were resolved in a written order entered by the district court. See
                 NRAP 4(a)(4); NRAP 4(a)(6). And appellants concede that two of those
                 motions remain pending in the district court. This court therefore lacks
                 jurisdiction to consider the appeal from the judgment on jury verdict. See
                 NRAP 4(a)(6) ("A premature notice of appeal does not divest the district
                 court of jurisdiction."). For the same reason, this court lacks jurisdiction to
                 consider the appeal from the orders awarding attorney fees and costs
                 identified in the amended notice of appeal.       See Winston Prods. Co. v.

                 DeBoer, 122 Nev. 517, 526, 314 P.3d 726, 732 (2006) (holding that timely
SUPREME COUR1
          OF
        NEVADA
                                                       2
111)   PR7A
                  filed tolling motions toll the time to appeal from both the final judgment
                  and special orders after final judgment). Accordingly, this court
                              ORDERS this appeal DISMISSED.'




                                          Cadish




                                            , J.




                  cc:   Hon. Nancy L. Allf, District Judge
                        Lansford W. Levitt, Settlement Judge
                        Lewis Roca Rothgerber Christie LLP/Las Vegas
                        O'Melveny & Myers LLP/Los Angeles
                        Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas
                        O'Melveny & Myers LLP/Wash DC
                        O'Melveny & Myers LLP/New York
                        McDonald Carano LLP/Las Vegas
                        Lash & Goldberg LLP/Ft. Lauderdale
                        Bailey Kennedy
                        Ahmad, Zavistanos, Anaipakos, Alavi & Mensing, P.C./Houston
                        Eighth District Court Clerk




                       'The Honorable Mark Gibbons, Senior Justice, participated in this
                  matter under a general order of assignment.
 SUPREME COURT
         OF
      NEVADA
                                                       3
I,   iO47A    •